Title: From George Washington to Henry Clinton, 16 November 1780
From: Washington, George
To: Clinton, Henry


                        

                            
                            Sir
                            Head Quarters 16th November 1780
                        
                        I have to request a passport for the Sloop Carolina packet, Burthen Eighty Tons, John Durry sailing
                            Master—Sheftall Flag Master—One Mate and six Seamen, from the port of Philadelphia to Charles town in South
                            Carolina, laden with provision and Cloathing for the American Troops, prisoners of War there—and also a permit for her
                            return to the port of Philadelphia.
                        I have likewise to request, if it be agreeable to your Excellency, that Mrs Mary Mathews, with two Black
                            servants named Simon and Kate, may have permission to go to Charlestown in the above Vessel. Mrs Mathews would wish to be
                            allowed to return to Philadelphia, when she has transacted the business upon which she is desirous of going, and which, I
                            am afraid, is merely of a private nature: But as she does not think it can be accomplished, by the time that the Sloop
                            Carolina packet will return, it will be conferring a very great obligation upon the Lady, would Your Excellency signify
                            your consent to her taking some other opportunity for that purpose. Should you deem it inexpedient to grant Mrs Mathews
                            request, in its full extent—you may perhaps, not think it improper to assent to the first part of it only. I have the
                            honor to be Your Excellency’s Most obt and hble Servt
                        
                            Go: Washington
                        
                    